UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6335



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


REGINALD GROSS,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CR-
88-386-PM)


Submitted:   August 14, 2003                 Decided:   August 20, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald Gross, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Reginald Gross appeals the district court’s order denying his

motion to reconsider, under Fed. R. Civ. P. 60(b), his prior

criminal judgment.*   Because Gross cannot challenge an order in his

criminal case using the Federal Rules of Civil Procedure, we

affirm.   See United States v. O’Keefe, 169 F.3d 281, 289 (5th Cir.

1999) (holding that criminal defendant cannot challenge orders

entered in his criminal case using Fed. R. Civ. P. 60(b)); United

States v. Mosavi, 138 F.3d 1365, 1366 (11th Cir. 1998) (holding

“that the defendant cannot challenge the criminal forfeiture orders

at issue under the Federal Rules of Civil Procedure”) (emphasis in

original). Accordingly, we affirm. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




     *
       Gross sought reconsideration under Fed. R. Civ. P. 59(e),
but such a motion must be filed within ten days after entry of the
relevant judgment.


                                  2